Dismissed and Memorandum Opinion filed April 23, 2009







Dismissed
and Memorandum Opinion filed April 23, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00007-CV
____________
 
JASBIR SINGH, Appellant
 
V.
 
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, Appellee
 

 
On Appeal from the 190th District Court 
Harris County,
Texas
Trial Court Cause
No. 2006-79871
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 2, 2008.  On April 8, 2009, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.